Citation Nr: 1456620	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-23 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for residuals of a back injury.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, anxiety disorder not otherwise specified, and adjustment disorder with mixed depressed and anxious mood.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from December 1996 to December 2000. 

This case comes to the Board of Veterans' Appeals (the Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (the RO) in Cleveland, Ohio.

In February 2012, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.  

Since the Veteran filed his claim for service connection for psychiatric disability in January 2008, he has been diagnosed with PTSD, major depressive disorder, anxiety disorder not otherwise specified (NOS), and adjustment disorder with mixed depressed and anxious mood.  To adequately reflect the claim on appeal, the issue has been rephrased accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In April 2014, the Board reopened the Veteran's claim for service connection for residuals of a back injury and remanded the claim on the merits, as well as his claim for service connection for psychiatric disability, for additional development.  The case has since been returned to the Board for further appellate consideration.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his currently diagnosed back disabilities are residuals of in-service injuries with diagnoses of mechanical low back pain in February 1997, low back muscle strain diagnosed in April 1998 and reportedly sustained in a motor vehicle accident on February [redacted], 1998, and fracture of the left 10th rib when the Veteran was pinned between a wall and an aircraft wing in May 2000.  He essentially contends that he has had slowly progressive low back pain since his incurrence of these in-service injuries.

As to the motor vehicle accident on February [redacted], 1998, which is noted in the April 1998 service treatment note with complaints of low back pain that reportedly had progressively worsened since that accident, the Veteran's service personnel records show a civil conviction on a charge of improper driving on April 14, 1998 at the General District Court (Traffic Division) in Norfolk, Virginia.  Action by civil authorities included a $25 fine and court costs.  As it is unclear if the Veteran's involvement in a motor vehicle accident on or around February [redacted], 1998, that resulted in his complaints of low back pain was the result of willful misconduct, any police, traffic, accident, and line of duty investigation reports must be obtained for review.

The Board also notes that the opinions of record pertaining to the Veteran's claimed back disability conflict as to whether the Veteran's currently diagnosed back disorders are etiologically related to his military service, to include the aforementioned injuries and complaints of back pain therein, as opposed to post-service injuries and events that are unrelated to his military service.  In that regard, in April 2009, the Veteran indicated that he had received treatment for his claimed disabilities at the Cincinnati VAMC and associated outpatient clinics since 2001.  In May 2010, VA treatment records were obtained from the Cincinnati VAMC dating from August 2006 to May 2010.  Those records contained a single primary care note dated June 22, 2001, but no further records were received dating from June 2001 to August 2006.  As it is unclear whether there are additional archived or retired VA treatment records pertaining to the Veteran and treatment received for his claimed back and psychiatric disabilities dating prior to August 2006, the Board finds that VA treatment records, to include any archived and/or retired records, must again be requested from the Cincinnati VAMC dating from January 2001 to August 2006.

In addition, the Veteran was noted to have worked as a mail carrier for the United States Postal Office following his discharge from military service.  Thus, his employment records, to include records of any employment physicals and injuries sustained during the course of his employment and records pertaining to a federal worker's compensation claim following a slip and fall injury in January 2012, should be requested and associated with the claims file for review. 

As to the Veteran's claimed psychiatric disability, he alleges that he has PTSD due to many stressors, including seeing planes crash, witnessing other people die as result of the dangerous activities inherent to working on a flight deck of an aircraft carrier, and his own rib injury in which his service treatment records report that a plane crushed him against a wall.  The Veteran's service treatment records corroborate his May 2000 stressor of the rib injury from a plane crushing him against a wall.  As noted in the April 2014 remand, as to the Veteran's claim that he was on the flight line at the time of the alleged rescue mission regarding the two F-14's collision, the RO had not attempted to verify whether this claimed stressor actually occurred.  Thus, the Board directed that "[a]ll necessary efforts must be made . . . to obtain ship logs for the USS Eisenhower from 1996 to 2000, contemporaneous with the Veteran's period of service.  In the September 2014 SSOC, however, the AMC indicated ship logs were not obtained because instructions from the National Archives Records Administration (NARA) are that requests for ship logs must be specific and cover no more than 60 days.  The AMC noted that the Board had requested 4 years of ship logs, which amounts to 5,000 to 10,000 pages, which is well beyond the capability of the NARA to provide.  Thus, no request for ship logs was forwarded to the NARA.  

In the October 2014 appellate brief, the Veteran's requested that the Board remand the claim for obtainment of ship logs as requested in the April 2014 remand as such records may assist the Veteran in substantiating his claim. 

The Veteran's statements of record and documented in VA treatment records and examination reports relate his currently claimed psychiatric disability to injury and events that occurred during his second deployment on the U.S.S. Dwight D. Eisenhower.  A review of the Veteran's service personnel records show that his second deployment on that ship was from February 18, 2000 to August 2000.  Thus, ship logs for the U.S.S. Dwight D. Eisenhower should be requested from the NARA in three month increments covering the period from February 18, 2000 to August 31, 2000.  

In addition, during the February 2012 hearing, the Veteran contended that his major depression is secondary to his claimed residuals of an in-service back injury.  Thus, this issue is inextricably intertwined with the claim for service connection for residuals of a back injury.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are " inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue). 

Accordingly, the case is REMANDED for the following action:

1. Request from the U.S. Postal Service any and all administrative or medical records, to include reports of any employment physicals and records pertaining to a claim for Federal Workman's compensation following a slip and fall injury in January 2012, relevant to the Veteran's claims for service connection for back and psychiatric disabilities.  If the U.S. Postal Service requires authorization or release from the Veteran or any other information from the Veteran to provide such records, send a letter to the Veteran and his representative requesting that the proper authorization and/or release is completed, and any other required information is provided, and then submit such to the U.S. Postal Service.  All records request and responses received must be associated with the claims file. 

2. Contact the NARA and request ship logs for the USS Eisenhower dating from February 18, 2000 to August 31, 2000, in an attempt to verify the Veteran's claimed stressors of working on the flight line at the time of the alleged rescue mission following the collision of two F-14's, seeing planes crash, and witnessing other people die as result of the dangerous activities inherent to working on a flight deck of an aircraft carrier.  If necessary, requests for such records should be made in three month intervals.  All records requests and responses received must be associated with the claims file. 

3. Contact all appropriate civil, criminal, traffic and military records repositories, to include the General District Court (Traffic Division) in Norfolk, Virginia, and request any police, traffic, accident, and line of duty investigation reports pertaining to the Veteran's involvement in a motor vehicle accident on or around February [redacted], 1998 as alluded to in an April 1998 service treatment record, and his civil conviction on a charge of improper driving on April 14, 1998, at the General District Court (Traffic Division) in Norfolk, Virginia as alluded to in an administrative remark dated June 11, 1998 in his service records received on February 6, 2002.  All records requests and responses received must be associated with the claims file.

4. Request that the Veteran identify all treatment for his claimed psychiatric and back disorders and to complete release forms for any private treatment providers.  

Regardless of the Veteran's response, request any VA medical and psychiatric treatment records from the Cincinnati VAMC and Hamilton CBOC from January 1, 2001 to August 2006, and since May 2014.  The request for such records must explicitly state that a search must be conducted of any appropriate records repository where archived/retired records may be stored.  A negative response must be provided if the requested records unavailable for review for any reason.  All records requests and responses received must be associated with the claims file.

5. If, after making reasonable efforts to obtain any identified records the RO/AMC is unable to secure the same, the RO/AMC must notify the Veteran and his representative and (a) identify the specific records that are unable to be obtained; (b) briefly explain efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The appellant and his representative must then be given an opportunity to respond.

6. After the above development and any other development that may be warranted is complete, to include obtainment of any additional examinations and/or opinions deemed appropriate based on and additional evidence received as a result of the development actions directed herein, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




